        Case 2:17-cv-00954-KG-CG Document 129 Filed 06/17/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL,

             Plaintiff,

v.                                                            No. CV 17-954 KG/CG

MADRON SERVICES, INC., et al.,

             Defendant.

                   ORDER VACATING SETTLEMENT CONFERENCE

      THIS MATTER is before the Court upon conferring with counsel. The Court finds

that conducting a settlement conference at the present time would not be fruitful.

      IT IS THEREFORE ORDERED that the previously scheduled Settlement

Conference set for Thursday, June 24, 2021, at 9:00 a.m., is VACATED.

      IT IS SO ORDERED.


                                  ____________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
